SULLIVAN, Judge.
For the reasons assigned in the case of Citgo Petroleum Corp. v. Yeargin, Inc. and Continental Casualty Company, 95-1574 (La.App. 3 Cir. 7/3/96); 678 So.2d 936, which was consolidated with this case, the trial court’s judgment is reversed. This case is remanded to the trial court for a jury trial on all of the contested issues presented in this case.
Costs of this appeal are assessed to defendant/third party plaintiff-appellee, Citgo Petroleum Corporation.
REVERSED AND REMANDED.